Reasons for allowance


1.	Claims 1-21 are allowed.


2.	The following is an examiner’s statement of reasons for allowance:




The following is an examiner’s statement of reasons for allowance:


Along with response dated 02/08/22, the closest prior art CN104618275A explains tunnel server utilize transmission path MTU value, to be added to the tunnel head length in message, to be added to the data head length in message, determine the process of tunnel server MTU value, include but not limited to as under type: tunnel server determination tunnel server MTU value is: the MTU value  of transmission path to be added to the tunnel head length  in message to be added to the data head length in message. In the embodiment of the present invention, specifically should include but not limited to be added to the tunnel head length in message: the length of the tunnel head become with UDP head group by IP head; Specifically should include but not limited to be added to the data head length in message: the length of the data head 
CN106612245A explains a GTPU tunnel protocols MTU, i.e. GTPU tunnels to be transmitted The maximum length value of single message, when the length value of single message is more than MTU, GTPU tunnels without Method carries out tunnel transmission to the message, at this time, it may be necessary to the message is divided into fragment message be transmitted again. , tunnel receiver module receive message source transmission message when, the length of the message to be transmitted can be obtained, and judge the length of the message to be transmitted Whether degree is more than predetermined threshold value, if so, then judges that the message to be transmitted needs burst. A predetermined threshold value is relevant with the MTU of GTPU heads and GTPU tunnels, preset The size of threshold value can sets itself according to actual needs, therefore, to assure that, predetermined threshold value and GTPU The length summation of head should be less than or equal to the MTU in GTPU tunnels, as an example it is supposed that GTPU The length of head is 12 bytes, and the MTU in GTPU tunnels is 1500 bytes, then predetermined threshold value it is big It is little to be less than or equal to 1488 bytes. The embodiment of the present invention can encapsulate GTPU heads to the fragment message for being generated, due to fragment message Length is less than or equal to predetermined threshold value, and predetermined threshold value is less than or equal to the length summation of GTPU heads The MTU in GTPU tunnels, thus, encapsulate GTPU heads fragment message length again smaller than or wait In MTU, so, GTPU tunnels can transmit completely the fragment message for encapsulating GTPU heads. NPL- 3GPP TR R3.018 v0.9.0(2007-05) explains IP hosts terminating the end-to-end IP flow may can Path MTU discovery as described for IPv4 and in 0 for IPv6. It should be noted that there are number of 


However regarding claims 1, 8, and 15 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: determining that a length of the first service packet is greater than that of a first maximum transmission unit (MTU), sending, by the second device, a first message to the first device, wherein the first message comprises the first MTU, and the first MTU is determined based on a second MTU of an IP link and a packet header encapsulated by the second device based on the GTPU tunnel, and  obtaining, by the second device, at least two second service packets sent by the first device, wherein the at least two second service packets are determined by the first device based on the first service packet, and a length of each of the at least two second service packets is less than or equal to that of the first MTU.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478                                                                                                                                                                                                        








a